Citation Nr: 0719532	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for status post rectal 
carcinoma with colectomy, to include as due to exposure to 
herbicides.

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides.

3.  Entitlement to service connection for spots on the liver, 
to include as due to exposure to herbicides.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, that denied the veteran's claims of entitlement 
to service connection, as noted above.  A hearing before the 
undersigned Veterans Law Judge at the RO was held in March 
2006.

The Board notes that, while the veteran originally indicated 
disagreement with a denial of service connection for a lung 
disability, the veteran's substantive appeal indicated that 
he no longer expressed disagreement with the denial of 
service connection for this disability.  Therefore, the 
remaining issues in appellate status are as noted above.

Shortly after the veteran's Board hearing, evidence was 
received without a waiver of RO consideration; however, this 
newly submitted evidence only continues to show that the 
veteran receives treatment for his rectal carcinoma and the 
residuals thereof, and it is therefore essentially 
duplicative of evidence already of record; therefore, it is 
not necessary to Remand the case for the RO to review the 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a 
finding that the veteran's status post rectal carcinoma with 
colectomy is related to service.

2.  The preponderance of the evidence of record is against a 
finding that any skin disorder is related to service.

3.  The preponderance of the evidence of record is against a 
finding that any liver disorder is related to service.

4.  The veteran is not currently service connected for any 
disability.


CONCLUSIONS OF LAW

1.  Rectal carcinoma with colectomy was not incurred in or 
aggravated by active military service, nor may it be presumed 
to be incurred in service; nor is it due to exposure to 
herbicides.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  A skin disability was not incurred in or aggravated by 
active military service, nor may it be presumed to be 
incurred in service; nor is it due to exposure to herbicides.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

3.  A liver disability was not incurred in or aggravated by 
active military service, nor may it be presumed to be 
incurred in service; nor is it due to exposure to herbicides.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

4.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2004, May 
2004, and June 2005.  The originating agency asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's private treatment records.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying all of the veteran's claims, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).


Service connection

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  In this case, the 
fact that the veteran had service in Vietnam is undisputed; 
his DD-214 indicates that the veteran spent nearly 10 months 
in Vietnam, and therefore he is afforded the presumption of 
herbicide exposure while serving in Vietnam.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus, and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for other disabilities, 
including other genitourinary disabilities.  The National 
Academy of Sciences, after reviewing pertinent studies, did 
not feel that the evidence warranted altering its prior 
determination that there was inadequate or insufficient 
evidence of an association between exposure to herbicide 
agents and the subsequent development of any other 
disabilities.  See Notice, 68 Fed. Reg. 27630 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(199

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for any of the 
claimed conditions.  As to a rating for any of these 
disabilities as due to herbicide exposure, the Board notes 
that none of these disabilities is a presumptive condition 
such that service connection could be presumed based on 
exposure to herbicides.  While the veteran has alleged that 
his cancer spread to his prostate, such that service 
connection would be warranted on a presumptive basis as due 
to exposure to herbicides, there is no evidence of record 
showing that the veteran has been diagnosed with prostate 
cancer.  The veteran's cancer has been consistently diagnosed 
as rectal cancer.  Thus service connection on a presumptive 
basis as due to herbicide exposure for rectal cancer is not 
warranted.  

Further, the only skin disabilities that the veteran has been 
diagnosed with are actinic keratosis, burns due to radiation 
therapy, and possible tinea, which are not conditions for 
which presumptive service connection as due to herbicide 
exposure is warranted; thus service connection on a 
presumptive basis as due to herbicide exposure for any skin 
disability is not warranted.   

As to a liver disability, the veteran was found to have tiny 
areas of low density in his liver which were thought to be 
small cysts, on private treatment report dated January 2001.  
Again, this is not a condition for which presumptive service 
connection as due to herbicide exposure is warranted; thus 
service connection on a presumptive basis as due to herbicide 
exposure for a liver disability is not warranted.   

Likewise, though the veteran's period of service indicates 
that he may be presumed exposed to herbicides, none of the 
evidence of record relates the veteran's claimed disabilities 
directly to herbicide exposure.  There is no medical opinion 
of record linking any of these disabilities or claimed 
disabilities to herbicide exposure.  Therefore, service 
connection for any of these claimed disabilities as due to 
herbicide exposure, on either a presumptive, or a direct 
basis, is not warranted.  However, although service 
connection has been denied for these disabilities as due to 
herbicide exposure, service connection could still be granted 
on a direct basis.

In this regard however, there is no evidence of record 
linking any of these conditions directly to service. 

While the veteran has reported that he had "jungle rot" in 
service, the veteran's service medical records are negative 
for complaints of, or treatment for, any of these claimed 
conditions, to include any cancer, skin disorder, or liver 
disorder.  There is no indication in the record of any 
finding of renal cancer until January 2001, nearly 30 years 
after the veteran's separation from service.  There is 
further no medical opinion of record linking the veteran's 
cancer to service.

There is no indication in the veteran's record of any skin 
disorder until April 1999, over 28 years after the veteran's 
separation from service, when the veteran had several actinic 
keratoses removed.  Another noted skin condition is necrotic 
skin tissue due to radiation necrosis, a complication of the 
veteran's treatment for his renal cancer.  A March 2004 
report of Agent Orange examination found the veteran's skin 
to be without lesions or rashes.  A May 2004 report of VA 
treatment did note the veteran reported a rash of the hands 
and feet, improved with medication, which was felt to be 
possible tinea.  Since that time the veteran has complained 
of a "jungle rot" rash; however, as noted above, the 
veteran's service medical records are negative for complaints 
of jungle rot, and there is no indication that the veteran 
reported "jungle rot" until over 30 years after separation 
from service.  There is also no medical opinion of record 
linking any skin disability to service.

There is no indication in the veteran's record of any liver 
disorder until January 2001, nearly 30 years after the 
veteran's separation from service, when the veteran was found 
to have tiny areas of low density in his liver, thought to 
possibly be small cysts.  The Board also notes that the 
veteran does not appear to have been diagnosed with a 
specific liver disability in relation to these cysts.  There 
is also no medical opinion of record linking the veteran's 
liver cysts to service.

As there are no medical opinions of record linking any of 
these claimed disabilities to service, and as the evidence of 
record does not show that any of these disabilities 
manifested until many years after service, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for any of these disabilities on 
a direct basis as well.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection because there is 
no evidence of pertinent disability in service or for several 
years following service.  Thus, while there are current 
diagnoses of colorectal cancer, skin disability and exhibited 
liver symptoms, there is no true indication that pertinent 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed at separation from service, and the 
first suggestion of pertinent disability many years after 
active duty, relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for these 
disabilities, either as due to herbicide exposure, or on a 
direct basis.  As the preponderance of the evidence is 
against the claims, the benefit-of-the-doubt doctrine does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).


 A Total Rating Based on Individual Unemployability

The veteran and his representative contend that a total 
rating is warranted for individual unemployability (TDIU).  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

The record reflects however that the appellant is not service 
connected for any condition.  Incumbent on a finding of TDIU 
is the requirement that the veteran have some service 
connected disability that is causing his unemployability.  38 
C.F.R. § 4.16.  As the veteran has no service connected 
disability, the Board finds that his claim of entitlement to 
VA benefits must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to service connection for status post rectal 
carcinoma with colectomy, to include as due to exposure to 
herbicides is denied.

Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides, is denied.

Entitlement to service connection for spots on the liver, to 
include as due to exposure to herbicides, is denied.

Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


